PER CURIAM.
James L. Alston appeals the district court’s order granting summary judgment in favor of Hearst and dismissing Alston’s 42 U.S.C. § 1981 (2000) complaint. We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we affirm substantially on the reasoning of the district court, finding that Alston’s action is barred by his execution of a valid release. See Alston v. The Hearst Corporation, No. CA-02-22-3 (W.D.N.C. Sept. 15, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED